Citation Nr: 1447593	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder, not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1970 to May 1973.

The case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for PTSD.  In August 2013, the Board remanded this claim for further development.


FINDING OF FACT

The Veteran is not diagnosed with PTSD, and additional diagnosed psychiatric disabilities did not have their onset during active service and are not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder, NOS, and PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

 The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

The record reflects the Veteran was mailed a letter in December 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs) and VA medical records.  

As already alluded to, the Board remanded this claim in August 2013 to obtain outstanding medical records from the Indian Clinic dated since January 2008.   The Board finds substantial compliance with its remand directives to obtain these outstanding treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran, however, did not respond to a September 2013 letter requesting him to fill out forms authorizing VA to request these records on his behalf, or to submit the records himself.  Thus, absent such authorization, further efforts to obtain these records are not warranted. 

In addition, pursuant to the Board's August 2013 remand directives, the Veteran was afforded a VA psychiatric evaluation, as set forth below.  Id.  The Board has determined that this evaluation was adequate because it was factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2014).  

Accordingly, the Board's remand directives have been accomplished to the extent possible, and it will proceed with appellate review.





II. Service Connection for an Acquired Psychiatric Disability

The Veteran claims that his acquired psychiatric disability is a result of his active service.  Specifically, he states that he witnessed dead bodies as a helicopter mechanic while stationed in Vietnam.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2014), credible supporting evidence that the claimed in-service stressor actually occurred (unless one of the circumstances applies in which a claimant's lay testimony alone may be sufficient to establish the stressor), and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to evidence of a diagnosis of PTSD in accordance 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fifth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-V). 

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disability is not warranted.

The Veteran was afforded a VA examination in May 2011.  At the time, he reported symptoms of low-grade depression since Vietnam that worsened in 2005.  He also reported experiencing PTSD symptoms since 2006 due to his service in Vietnam.  A review of the examination report shows that the VA examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  Rather, the VA examiner reported that the Veteran's symptoms reflected a diagnosis of recurrent major depressive disorder.  However, the examiner did not address whether the Veteran's major depressive disorder was related to his active service.  For this reason, the Board remanded this claim for another VA examination.

Resultantly, the Veteran was afforded a VA examination in October 2013.  The examiner also concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but, instead diagnosed him with anxiety disorder, NOS.  The examiner opined that it was less likely than not the Veterans anxiety disorder, NOS was caused by or a result of the Veteran's military service or related event.  He stated that the Veteran experienced stressful events in his military service, to which he responded with horror and helplessness.  The Veteran described having infrequent nightmares regarding his military service, but more often had unwanted thoughts of his military service.  He indicated that he avoided thinking, talking, and participating in other reminders of his military service.  The examiner, however, noted that the Veteran did not appear to have emotional numbing following his military experiences.  He also noted that the Veteran characterized himself as introverted and shy throughout his life, but has maintained close relationships to his wife, his children and his siblings.  It was noted that the Veteran demonstrated a range of affect.   While, however, the Veteran reported that he had been less able to participate in activities he previously enjoyed, the examiner stated that this was more the result of the Veteran's mobility limitations and lack of available time than a sign of decreased interest.  The Veteran denied being easily irritable and did not take long to recover from being startled.  
Moreover, the Veteran indicated he had experienced anxious mood since his military service, but the examiner noted that there was no evidence of the Veteran's emotional state impairing his social or occupational functioning during this time.  The examiner further noted that the Veteran began seeking treatment about seven years ago through the Indian Clinic, when he began taking medication for "anxiety and depression".  At that time, the Veteran was undergoing a move from Minneapolis to Oklahoma, helping his wife care for her elderly parents and facing the reality of his brother's criminal acts of killing his children.  More recently, the Veteran struggled with physical health problems and unemployment.  Therefore, the examiner concluded that the Veteran's diagnosis was less likely than not caused by or a result of his military service or related event.  

A current diagnosis of PTSD during the pendency of this claim is not established.  The VA and private treatment records show a diagnosis of depression and anxiety, but not PTSD.  Further, while the Veteran has been diagnosed with an acquired psychiatric disorder, the overall weight of the evidence is against finding that it was incurred in or is otherwise related to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

Although the Veteran asserts that he had mental health symptoms while in service, he is simply not competent to provide evidence as to more complex medical questions, such as ascribing his symptoms to an acquired psychiatric disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (reiterating this axiom in a claim for rheumatic fever or rheumatic heart disease).  Moreover, his contention that he had mental health symptoms during his service is not supported by the evidence of record.  The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disorder.  Of note, the April 1973 separation examination revealed a normal psychiatric evaluation and the Veteran specifically denied experiencing any psychiatric symptoms.  And there is no medical evidence showing the presence of a psychiatric disorder until many years after service.  The Veteran was asked to provide a release for his private records from the Indian Clinic showing post-service treatment for his psychiatric disorder.  These records could have proven helpful to his claim; however, he failed to respond.  The October  2013 VA examiner competently and adequately opined that the Veteran's acquired psychiatric disorder was not a result of his military service, but instead attributed to a move from Minneapolis to Oklahoma, helping his wife care for her elderly parents, his brother's criminal acts, and recent physical health problems and unemployment.  There is no medical opinion of record to the contrary.  

While the Veteran maintains that he has PTSD and/or that his current psychiatric disorder is related to his military service, the Board finds the VA examiner's opinion to carry greater weight, given the examiner's medical training and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder, NOS, and PTSD, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


